 1   WO
 2
 3
 4
 5
 6                      IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8
 9   Kevin W Glass,                                     No. CV-18-00898-PHX-DLR
10                  Plaintiff,                          ORDER
11   v.
12   AsicNorth Incorporated,
13                  Defendant.
14
15
16          Before the Court is Plaintiff’s motion to strike the declaration of John Condrey.

17   (Docs. 51, 52.) The Court will not consider new evidence presented in a reply to a motion
18   for summary judgment without giving the non-movant the opportunity to respond. Provenz

19   v. Miller, 102 F. 3d 1478, 1483 (9th Cir. 1996).

20          IT IS ORDERED that Plaintiff’s motion to strike (Doc. 51) is DENIED. Plaintiff
21   may file a surreply addressing the new evidence presented in John Condrey’s affidavit no
22   later than November 4, 2019.

23          Dated this 22nd day of October, 2019.

24
25
26                                                Douglas L. Rayes
                                                  United States District Judge
27
28
